This is an appeal by •the employer and insurance carrier from an award of death benefits in favor of the widow and minor child of Cardo Pinto, deceased. The employer was engaged in the fur dressing business and decedent was employed as a furrier and a fur plucker about October 10, 1941. He became disabled from a disease known as bronchiectasis, which the Board found resulted from his employment. The board also found that there was causal relation between decedent’s occupation and the bronchiectasis which caused his death. The evidence sustains the finding. The board also found that the claimant was not barred and that finding is likewise sustained. The board made an award against the appellants and relieved the State Insurance Fund from liability. The proof sustains the determination. Award affirmed, with costs to the Workmen’s Compensation Board, and with printing disbursements to claimant and the State Insurance Fund. All concur. [See 272 App. Div. 842.]